DETAILED ACTION
This Office action is in reply to correspondence filed 30 March 2021 in regard to application no. 16/229,261.  Claims 4 and 6 have been cancelled.  Claims 1-3, 5 and 7-16 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5 and 7-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories of invention, as claim 1 is directed to a method (process), claim 16 is directed to a system (machine), and the other claims depend from claim 1, directly or indirectly.  The claims recite categorizing causes of loss related to insurance claims, which directly implicates “insurance”, a fundamental business practice.  The remaining steps are all mental or, at most, pencil-and-paper work.
A person can mentally look at two insurance claims, mentally separate words, substitute words for other forms of the same words such as “crash” for “crashing” (which is all that “lemmatize” means), ignore common connecting words such as “the”, “and” and the like, ignore numbers and punctuation marks, understand the meaning of acronyms, ignore punctuation marks and the like.  Creating a matrix can be done simply by storing word counts and inverse document frequencies on ledger paper; the word counts can be obtained, of course, just by counting the number of times a word appears in a document (the “TF” of TF-IDF) and then dividing this by the number of documents in which a given word appears (“IDF”).  Selecting the features from the matrix, done in no particular way at all, could easily be done mentally by either randomly choosing or choosing based on some threshold, and creating a binary classifier is nothing more than deciding “yes” or “no” for each of two or three causes of loss, and doesn’t seem to be based on any of the earlier steps at all; but even if it was, it remains a mental step.
Applying the binary classifier to other documents requires nothing more than noting whether they do (“yes”) or do not (“no”) contain a version of a particular term, and selecting a single cause of loss based on a pre-defined hierarchy requires nothing more than consulting a printed list of hierarchies and finding the first word on that list that is one of the terms considered from the insurance document, which is, again, purely a mental step, as it simply requires an observation and judgment, as does limiting the identification to the pre-processed records and the somewhat obvious step of ceasing a search for something once it has been found.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer, which will be discussed below, the claims do nothing more than what was set forth above.  As they only manipulate text and data related to the text such as word counts, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such data, being intangible, are not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.  They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply saying “computer-implemented method” in the preamble, iterating and reiterating “via a/the processor” and dealing with information “in memory” is about as general a linkage as may be imagined.  Calling the data “electronic” is unavailing as this requires nothing more than that the data exist within a generic computer.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim includes that it is “computer-implemented” and that a computer has “memory” and uses a “processor”, and that data are “electronic”; claim 16 adds instructions.  These elements are recited at a high degree of generality and the specification does not limit them in any way.
They only perform generic computer functions of manipulating information and obtaining information, perhaps within the computer and perhaps from an external source.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination -that is, a generic computer performing a series of abstract steps, arranged chronologically - does nothing more than when they are analyzed individually.
The other independent claim is similarly directed to a generic computer performing the same or a very similar process.  The dependent claims further do not amount to significantly more than the abstract idea: claims 2, 7 and 8 are simply further descriptive of the type of information being manipulated; claim 3 simply recites mathematics; claims 9-13 and 15 simply perform further manipulation of data; claims 5 and 14 simply label and object, and only conditionally at that.  The claims are not patent eligible.
For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Response to Arguments
Applicant's arguments filed 30 March 2021 have been fully considered but they are not persuasive.  The fact that the steps are now each recited as being performed via a processor does not alter the fact that they are mental steps.  See MPEP § 2106.04(a)(2)(III): courts do not “distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer.  As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind."  Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer").”
In regard to prong 2 of step 2A, the Examiner must respectfully disagree with the applicant’s assertion that the claims improve the “functioning of a computer” or of “another technology or technical field”.  That a “company” may “have a better understanding” of why “accidents occurred” or “whether they were preventable, and how” may improve the information available to the company, but this is not an improvement to a computer or any other technology.
The assertion that the claims provide “improvements to processing speed and storage efficiency for a computer system” are conclusory, unsupported by the originally-filed application and therefore of no probative value.  Neither the claim nor anything else in the originally-filed application mentions or hints at any improvement to the speed or storage efficiency of a computer; the specification states that the invention provides for “orders of magnitude of speed improvements over human classification”, [pp. 12-13] but the fact that computers can process data more quickly than humans is within the nature of a general purpose computer, and the courts have consistently noted that the simple fact that computers can process data faster than humans is not indicative of patentability.
Whether the claims improve “accuracy in models for classifying causes of loss” is immaterial because that is an improvement to the abstract idea itself, and not to a computer or other technology.  The argument, pg. 9, that the “improvement” to computer speed and storage efficiency “would be apparent to one of ordinary skill in the art” is, again, conclusory; there is nothing in the quoted claim language that one of ordinary skill in the art would see as providing for any improvement to computer speed or storage efficiency, and the applicant does not explain why it ought to be considered otherwise.
In regard to step 2B, the inquiry as to whether the claims include additional, that is, non-abstract claim elements that, considered individually or as an ordered combination, amount to “significantly more” than the abstract idea, the applicant lists several mathematical techniques; but mathematics is, itself, an abstraction.  As the Court put it in BSG Tech LLC v. Buyseasons, Inc., 889 F.3d 1281, 1287 (Fed. Cir. 2018), “It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept”. [pg. 16]
The claims are not patent eligible and the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694